         Case 1:17-cv-02587-TSC Document 78-1 Filed 12/11/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 THE WILDERNESS SOCIETY, et al.,                  )
                                                  )
       Plaintiffs,                                )
                                                  )
 v.                                               )      Case No. 1:17-cv-02587 (TSC)
                                                  )
 DONALD J. TRUMP, in his official                 )
 capacity as President of the United States,      )
 et al.,                                          )
                                                  )
      Defendants.                                 )
                                                  )
                                                  )
 GRAND STAIRCASE ESCALANTE                        )
 PARTNERS, et al.,                                )
                                                  )
       Plaintiffs,                                )
                                                  )       Case No. 1:17-cv-02591 (TSC)
 v.                                               )
                                                  )
 DONALD J. TRUMP, in his official                 )
 capacity as President of the United States,      )
 et al.,                                          )
                                                  )        CONSOLIDATED CASES
      Defendants.                                 )

[PROPOSED] ORDER GRANTING FEDERAL DEFENDANTS’ MOTION FOR LEAVE
             TO FILE A SINGLE REPLY BRIEF OF 40 PAGES

       This matter is before the Court on Federal Defendants’ Motion for Leave to File a Single

Reply Brief of 40 Pages. Having reviewed the motion, and being duly apprised, the Court finds

that the Motion should be GRANTED, and it is ORDERED that Federal Defendants may file a

single reply brief of up to 40 pages in length.

         Dated:

                                                      ____________________________
                                                      Hon. Tanya S. Chutkan
                                                      U.S. District Judge
